Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 2 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a high-voltage capacitor of a direct-current filter, comprising the following steps: (1) collecting the head-end voltage u and unbalanced current iT2 of the DC filter, and obtaining the discrete head-end voltage and unbalanced current  
 
    PNG
    media_image1.png
    179
    957
    media_image1.png
    Greyscale
 
N, are positive integers, and N is a number of total sequence points; 
(2) calculating the virtual capacitance Czd with a calculation formula as follows:   wherein, NT is a number of total sampling points within a time window; 
(3) determining a protection setting value Cset according to the bridge arm capacitance of the high-voltage capacitor, and when the virtual capacitance Czd is larger than the protection setting value Cset, protecting and judging to be an internal fault; otherwise, protecting and judging to be an external fault.”

Dependent claim 2 is allowable by virtue of its dependency.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10910824 Jia et al. disclose active control based protection system and method for flexible direct current system of photovoltaic plant.
US 4104687 Zulaski disclose device for detecting unbalanced conditions in a polyphase equipment bank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


AFEWORK S. DEMISSE,
 Examiner
Art Unit 2838

                                                                                                                                                                                                     
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838